DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1-3, 6-7, 9-10, 12, 18-19 and 21 are the subject of this NON-FINAL Office Action.  Claims 4-5, 8, 11, 13-17 and 20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 18-21) and “Ink 10” of Table IV in the specifictaion without traverse in the reply filed on 03/03/2021 is acknowledged.  Claims 4-5, 8, 11, 13-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 

Claim Interpretation
Claim 1 contains wherein clauses that recite the inherent characteristics of the claimed inks that follow from the claimed ink compositions.  See MPEP § 2112.  Specifically, the following only states characteristics of the claimed ink composition and fails to further limit the composition itself: “wherein the photoinitiator is operable to initiate curing of the oligomeric curable material and/or the monomeric curable material when the photoinitiator is exposed to 

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-7, 9-10, 12, 18-19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	A skilled artisan would not understand the metes and bounds of claim 1 because the skilled artisan would not understand if the ink can include components other than those listed.  Specifically, the following italicized portions are contradictory: “the ink comprising: . . . wherein the total amount of the oligomeric curable material, monomeric curable material, photoinitiator, non-curable absorber material, and one or more additional components is equal to 100 wt.%.”  “Comprising” is open language (MPEP 2111), yet “equal to 100 wt.%” is closed consisting of.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-7, 9-10, 12, 18-19 and 21 is rejected under 35 U.S.C. § 103 as being unpatentable over MAEKAWA (US 2005/0053798), in view of LI (WO 2013037277 A1) and LUGASSI (US 8,857,961).
Applicants elected the species of Ink 10 of Table IV of the specification (oligomeric urethane acrylate, monomeric acrylate, photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, and non-curable absorber mix oil yellow and blue B 50:50 mix), which forms the basis of this rejections.
As to claims 1, 7, 12, 18-19 and 21, MAEKAWA teaches an ink comprising up to 80% oligomeric urethane methacrylate, up to 80% monomeric methacrylate, up to 5% alpha-cleavage type photoinitiator Irgacure 1700, and oil yellow (paras. 0099 & 0126).  
MAEKAWA does not explicitly teach photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, and non-curable absorber mix oil yellow and blue B 50:50 mix.
However, a skilled artisan would have bene motivated to apply such mixtures and optimize their ratios as demonstrated in the prior art with a reasonable expectation of success.  First, as to the non-curable absorbers oil yellow and blue B, MAEKAWA provides motivation to apply any known oil-soluble dyes/colorants because MAEKAWA teaches that numerous known oil-soluble dyes can be used, including oil yellow (paras. 0097-0099).  To this end, a skilled artisan would have been motivated to optimize mixtures of dyes such as oil yellow and blue B to achieve various colors.  For example, LI teaches inks for 3D printing including urethane acrylate, acrylate and photoinitiators, which can also include “[t]he dye is selected from the 
As to photoinitiator Irgacure 819 and Irgacure 184 7:1 mix, LUGASSI teaches that urethane acrylate-based inks with photoinitiators can include both Irgacure 184 and Irgacure 819 (col. 2, l. 62 – col. 3, l. 18).  A skilled artisan would have been motivated to optimize these photoinitiator amounts in order to achieve specific curing characteristics as explained in LUGASSI (cols. 2-3).
As to the ink composition properties of claims 1-3, 6 and 9-10, not only does the specification at Table IV and Examples state that Ink 10 includes these characteristics; in addition, any claimed composition would yield these properties.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize the dye amounts of oil yellow and blue B, and the photoinitiator amounts of Irgacure 184 and Irgacure 819 to achieve specific results based on the specific application and with a reasonable expectation of success.  Applicants are encouraged to present unexpected results of Ink 10 compared to the closest prior art of MAEKAWA.  See MPEP § 716.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743